NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

FRANK W. ROBERTO, JR.,              )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D13-4397
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed August 22, 2014.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender, and
Ama N. Appiah, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin-
Schomaker, Assistant Attorney General,
Tampa, for Appellee.

SILBERMAN, Judge.

             We affirm Frank W. Roberto, Jr.'s, convictions and sentences for fleeing or

eluding a law enforcement officer and vehicular homicide without prejudice to any right

he may have to file a motion pursuant to Florida Rule of Criminal Procedure 3.800(a)

with respect to prison credit. See McCall v. State, 88 So. 3d 1015, 1016 (Fla. 2d DCA

2012).

KELLY and VILLANTI, JJ., Concur.